Citation Nr: 0630484	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  00-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to a compensable rating for laceration of the 
dorsum of the right hand and laceration of the right thumb 
extensor tendon.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to May 1973.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Waco RO that denied service connection for 
hypertension and a left knee disorder, and granted service 
connection for laceration of the dorsum of the right hand and 
laceration of the right thumb extensor tendon, rated 
noncompensable.  In October 2003, these matters were remanded 
for additional development and notice.

In an August 2006 informal hearing presentation, the 
veteran's representative asserted that a November 1998 claim 
seeking service connection for a left shoulder disorder had 
not been adjudicated (and listed that as a matter before the 
Board).  A review of that claim revealed that a left shoulder 
disorder was reported by the veteran as "consider NSC 
[nonservice-connected]" in conjunction with a claim for VA 
pension (and not service connection), which was then 
adjudicated and denied in a May 1999 rating decision. 

The matters of entitlement to a compensable rating for 
laceration of the dorsum of the right hand and laceration of 
the right thumb extensor tendon and entitlement to service 
connection for hypertension are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action on his part is 
required.  


FINDINGS OF FACT

1.  A left knee injury in service is not shown; arthritis of 
the left knee was not manifested in the first postservice 
year; and any current left knee disorder is not shown be 
related to the veteran's service, to include any injury 
therein.  




CONCLUSION OF LAW

Service connection for a left knee disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Significantly, the initial adjudication in this matter 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  January 1999 and April 2004 
correspondence from the RO advised the veteran of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was advised to submit any medical evidence 
pertinent to his claims.  The May 2000 statement of the case 
(SOC) and April 2002 and January 2005 supplemental SOCs 
(SSOCs) outlined the regulation implementing the VCAA, and 
also notified the veteran of what the evidence showed, of the 
governing legal criteria, and the basis for the denial of the 
claims.  While the veteran did not receive any notice 
regarding rating the disability on appeal or effective dates 
of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration in 
the decision below.  Hence, the veteran is not prejudiced by 
the lack of such notice.  Regarding the increased rating 
claim, the purpose of VCAA notice was met when service 
connection was granted, and the initial rating and effective 
date were assigned.  The veteran is exercising his right to 
challenge that rating.  He has clearly received all critical 
notice, has had ample opportunity to respond/supplement the 
record after notice was given, and, as the claim was 
thereafter adjudicated, is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.  

Regarding the duty to assist as to the matter addressed on 
the merits below, VA has obtained all pertinent/identified 
records that could be obtained.  The veteran's service 
medical records are associated with his claims file, as are 
VA treatment records.  As there is no evidence that the 
veteran suffered an injury, disease or event related to the 
disabilities at issue (hypertension and left knee disorder) 
during his military service, an examination for an opinion as 
to a possible relationship between the claimed disabilities 
and the veteran's military service is not necessary. 
 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran's representative asserted in an 
informal hearing presentation that the October 2003 Remand 
should have requested ongoing treatment records for a left 
knee disorder and that such an omission requires another 
remand.  The VCAA provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a); 38 C.F.R. §§ 
3.159. There is no evidence of a knee disability (or knee 
injury) in service or of a nexus between the current knee 
disability and service.  These are essential elements to 
establishing a claim of service connection.  Since ongoing 
treatment records would not contain such information 
(including documentation of knee arthritis in the first 
postservice year), a remand for records of current knee 
treatment would serve no useful purpose, but would merely 
produce cumulative evidence, constantly generated, which 
would have no bearing on the claim.  Significantly, the 
representative does not allege that current treatment records 
show that a left knee injury occurred in service, that a left 
knee disability was manifested in service, or that arthritis 
of the knee was manifested in the first postservice year.  
VA's duty to assist is met.  It is not prejudicial to the 
appellant for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

The veteran's service medical records, including November 
1968, September 1970, and March 1971 flight physical 
examination reports and a service separation examination 
report contain no mention of left knee disability or left 
knee injury.  His lower extremities were normal on evaluation 
at separation.

VA treatment records from October 1985 to May 2000 reflect 
left knee treatment.  A June 1994 record notes the veteran 
complained of left leg pain and reported that he had chronic 
left knee pain due to an injury in Vietnam.  The diagnosis 
was Baker's cyst.  An August 1994 record indicates the 
veteran reported a football injury in Vietnam with 
intermittent swelling ever since.  When the veteran was seen 
for treatment of the left knee in March 1995, the assessment 
was degenerative joint disease with patellofemoral and medial 
compartment involvement.  He underwent arthroscopic surgery 
on the left knee in July 1995.  Later records show continuing 
left knee complaints, and treatment for degenerative joint 
disease of the knee.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
arthritis is manifested to a compensable degree in the first 
year following the veteran's discharge from active duty, it 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

There is no objective evidence of a left knee disability in 
service.  Despite the veteran's contention that he injured 
his left knee playing football in Vietnam, there is no record 
of such injury, and his left knee was normal on periodic 
evaluations as well as on service separation examination.  
Furthermore, there is no evidence that left knee arthritis 
was manifested in the first postservice year.  Accordingly, 
service connection for a left knee disability on the basis 
that such disability became manifest in service and 
persisted, or on a presumptive basis (for arthritis of the 
knee as a chronic diseases), is not warranted.

The first documentation of a left knee disability is more 
than twenty years after service.  Significantly such a long 
interval of time between service and the earliest medical 
documentation of complaints or findings relating to a 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding of 
service connection.  In addition, there is no competent 
(medical) evidence that relates the veteran's current left 
knee disability to service.  Because he is a layperson, 
untrained in determining medical etiology, the veteran's own 
belief that his left knee disorder is related to an event in 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of any showing of left knee injury or left 
knee disability in service, and with no competent evidence 
that any current left knee disability might be related to 
service, the preponderance of the evidence is against this 
claim.  Accordingly, it must be denied. 


ORDER

Service connection for a left knee disorder is denied.


REMAND

The Board notes that the October 2003 Remand directed the RO, 
in pertinent part, to obtain all records of VA treatment the 
veteran received for right hand/thumb disability since May 
2000.  Review of the claims files does not reveal that this 
development was accomplished.  Under Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Accordingly, the Board has no recourse but to 
remand the case.

Furthermore, the record shows that the veteran had elevated 
diastolic blood pressure readings in service (including a 
diastolic reading of 92 on service separation examination).  
Postservice treatment records show he receives treatment for 
hypertension.  The evidence presented suggests the veteran's 
hypertension might have had its onset in service.  In such 
circumstances, a VA examination is necessary.  See 38 C.F.R. 
§ 3.159.  The veteran has not been scheduled for a VA 
examination to determine whether his hypertension may have 
had its onset in service.  

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
regarding degree of disability and effective dates of 
awards).  Here, the veteran has not been provided notice 
regarding ratings and effective dates of awards.  Since this 
claim is being remanded anyway, there is an opportunity to 
correct such deficiency.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the rating of 
hypertension and effective dates of 
awards in accordance with 
Dingess/Hartman, supra.

2.  The RO should secure for the claims 
file all records of VA treatment the 
veteran has received for his service 
connected right hand/thumb laceration and 
for hypertension since May 2000.

3.  The RO should arrange for a VA 
cardiovascular diseases examination to 
determine whether the veteran's 
hypertension is related to his active 
service.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination (and the 
examiner should note the elevated 
diastolic readings reported in service).  
The examiner should provide an opinion as 
to whether the veteran's hypertension is 
related to his active service (and 
specifically the elevated blood pressure 
readings noted therein).  The examiner 
should explain the rationale for all 
opinions given.

4.  The RO should then readjudicate the 
remaining claims.  If either remains 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


